In a divorce action, the plaintiff appeals (1) as limited by her brief, from so much of an order of the Supreme Court, Westchester County, dated March 18, 1977, as (a) directed that she submit to a mental examination by a specified doctor and (b) denied her motion for alimony, child support, etc., with leave to renew upon completion of the mental examination and (2) from so much of a further order of the same court, dated June 9, 1977, as denied her motion for reargument. (A cross appeal by defendant from stated portions of the order dated March 18, 1977 has apparently been abandoned.) Appeal from the order dated June 9, 1977, dismissed, without costs or disbursements. No appeal lies from an order denying a motion for reargument. Order dated March 18, 1977 modified by deleting from the first decretal paragraph thereof the name and address of the doctor designated to conduct the mental examination of plaintiff. As so modified, order affirmed insofar as appealed from, without costs or disbursements, and action remitted to Special Term for the designation of a new doctor to conduct the mental examination, which designation shall be made without consulting the parties. The doctor designated by the court is affiliated with an institution which is presently being sued by the plaintiff-appellant. In order to avoid any possible prejudice to the plaintiff, Special Term should have selected a psychiatrist who is not involved, in any manner, with the plaintiff’s lawsuit. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.